Order of disposition, Family Court, New York County (Susan J. Knipps, J.), entered on or about August 24, 2009, which, after a fact-finding hearing, determined that respondent mother had neglected the child Ronald Anthony G. and derivatively neglected the child Samron G., and placed the children in foster care, unanimously affirmed, without costs.
Petitioner established by a preponderance of the evidence that the children’s physical, mental or emotional condition had been impaired or was in imminent danger of becoming impaired as a consequence of the mother’s untreated mental illness, her failure to follow medical advice regarding the proper feeding of one of the subject children and her decision to live on the street and sleep on the subway (see Nicholson v Scoppetta, 3 NY3d 357, 368 [2004]; Matter of A.G., 253 AD2d 318, 326-327 [1999]).
Derivative neglect of the younger child was established by the evidence supporting neglect of his 13-month-older brother. Concur—Gonzalez, P.J., Sweeny, Moskowitz, Acosta and Manzanet-Daniels, JJ.